Citation Nr: 0924392	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In November 2007, the Board remanded the Veteran's claim in 
order to send the Veteran a proper VCAA notice letter, to 
obtain additional private treatment records, and to afford 
him a VA examination.  A proper VCAA notice letter was sent 
in December 2007.  All identified private treatment records 
were also obtained and associated with the Veteran's claims 
file.  The Veteran was then scheduled for a VA examination in 
May 2009, which he attended.  That examination was based on a 
review of the Veteran's claims file, an oral history provided 
by the Veteran, as well as a thorough physical examination.  
The opinion provided was supported the evidence of record.  
Therefore, the Board finds that this VA examination was 
adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Accordingly, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R.  § 20.900(c) (2008).  38 
U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).




FINDING OF FACT


The Veteran's hypertension had its onset or within one year 
of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's hypertension was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Initially, the Board notes that the term hypertension refers 
to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record clearly demonstrates that the Veteran currently 
has hypertension, which has been documented by various 
private treatment records, as well as the May 2009 VA 
examiner.  Element (1) of Hickson has therefore been met.  

With regard to whether the Veteran incurred an injury or 
disease during his period of service or within one year 
thereafter, the Board notes that on his service entrance 
examination, the Veteran had a blood pressure reading of 
140/86.  His blood pressure reading was 111/68 at his 
December 1954 separation examination.  The Board notes that 
the Veteran has consistently reported that the 111/68 blood 
pressure reading was not a true representation of his blood 
pressure.  Rather, he states the corpsman told him that his 
blood pressure was elevated, and that, when he then asked the 
corpsman what that meant, the corpsman said that he was going 
to have to be checked into the hospital.  The Veteran says 
that he told the corpsman that he just wanted to get out of 
the service, and that the corpsman passed him through.  In 
this regard, the Board observes that the next available blood 
pressure reading was in September 1955, which was 152/76.  
Subsequently, at a March 1956 VA examination, it was noted 
that the Veteran initially showed a systolic hypertension.  
His blood pressure readings were 156/76 and five minutes 
later 142/76.  His blood pressure was 180/60 after exercise 
and 155/76 after returning to recumbent.  Interestingly, the 
Board observes that the Veteran's self-reported history of 
having an elevated blood pressure at service discharge was 
noted in the March 1956 examination report.  Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
claimant).  The fact that he was not even pursuing a claim 
for service connection for hypertension at that time makes 
the Veteran's history very credible.  Therefore, the Board 
finds sufficient evidence of the Veteran having elevated 
blood pressure during service and within one year thereafter.

The final issue remaining is whether the Veteran's current 
hypertension is related to his active service.  In this 
regard, the Veteran underwent a VA examination in May 2009.  
At that examination, the examiner noted that the Veteran did 
have hypertension, and that he has had hypertension for a 
very long period of time.  The examiner stated that he was 
able to trace the Veteran's hypertension back as far as it 
was humanly possible.  The examiner continued that his 
personal feeling was that looking at the blood pressures the 
Veteran had back in 1956, which was just about a year, 
possibly a year and a half, after the Veteran got out of the 
service, was the initial start of his hypertension, and in 
fact, at that time he was in stage 1 hypertension.  While 
there were only two blood pressures related to his service 
time, the examiner stated that he did not believe the 
separation reading of 111/68.  The examiner said that he 
thought that this was a corpsman trying to help the Veteran 
get out of the service; and while he could not prove that, 
after looking at military examinations for 40 years, his gut 
feeling told him that that was what happened.  Again, the 
Board also finds the Veteran's history to be credible.

The examiner continued that he really believed that the 
Veteran had early hypertension while he was on active duty.  
There was a great deal of information that was not available, 
but again, the examiner said that after seeing this disease 
for years and having spent a great deal of time in the Army, 
he had a sense that the Veteran did have hypertension in the 
service.  Accordingly, the examiner stated that it was at 
least as likely as not that the Veteran's hypertension 
started when he was in the service, as evidenced by the fact 
that as early as 1956, he had elevated blood pressures.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate, the medical evidence both for and against the 
Veteran's claim are of approximately equal probative value 
and persuasiveness.  Because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current 
hypertension was incurred in service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current hypertension to his 
military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current hypertension is related to 
his active military service.  Accordingly, the Board 
concludes that service connection for hypertension is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).



ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


